Citation Nr: 0313904	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-22 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for bilateral leg disability resulting from treatment at a VA 
facility. 

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a back disability resulting from treatment at a VA 
facility.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from June 1971 to April 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).  
Pursuant to the veteran's request, a hearing was scheduled 
before a Member of the Board in February 2003.  In writing in 
December 2002, the veteran canceled his hearing request.  

It is additionally noted that a timely appeal was filed as to 
a claim for service connection for post traumatic stress 
disorder (PTSD).  In a decision of the Board in July 1999, 
service connection for PTSD was denied.  This was appealed to 
the United States Court of Appeals for Veterans Claims, and 
in February 2000, the Court issued an Order vacating the July 
1999 Board decision and remanding the case to the Board in 
February 2000.  The Board remanded the claim to the RO in 
February 2001, and that claim is currently at the RO 
undergoing the requested development.  The PTSD claim is not 
inextricably intertwined with the issues currently before the 
Board and as such the Board may consider the issues listed on 
the title page.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)). 

In this case, in March 2003, a letter regarding VCAA was sent 
to the veteran by the Board pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  However, in the recent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 38 C.F.R. 
§ 19.9(a)(2) was invalidated.  Therefore, to fully comply 
with the VCAA, a remand is required for the RO to ensure that 
the provisions of this new Act are complied with, including 
the notification requirements set forth in the new law.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the VCAA letter sent to the veteran by the Board, 
additional evidence was submitted in May 2003.  The RO should 
additionally consider this evidence when readjudicating the 
veteran's claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




